[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               JULY 08, 2010
                                 No. 09-15519                   JOHN LEY
                             Non-Argument Calendar                CLERK
                           ________________________

                      D. C. Docket No. 06-10008-CR-KMM

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

JUAN CARLOS VEGA,
a.k.a. Juan Carlos Lamberti,

                                                             Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (July 8, 2010)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Pursuant to a plea agreement, Juan Carlos Vega pled guilty to conspiracy to
possess with intent to distribute more than five kilograms of cocaine while aboard

a vessel, per 46 U.S.C. § 1903(j) (2006) (recodified at 46 U.S.C. § 70506(b)), and

the district court sentenced him to a prison term of 135 months, at the bottom of

the sentencing range prescribed by the Sentencing Guidelines, 135 to 168 months.

Vega now appeals his sentence, arguing that the district court erred by denying him

a minor-role reduction of his base offense level pursuant to U.S.S.G. § 3B1.2(b)

and that his sentence was substantively unreasonable in light of the sentencing

factors enumerated in 18 U.S.C. § 3553(a).

                                           I.

      A district court’s determination of a defendant’s role in the offense is a

finding of fact that we review only for clear error. United States v. De Varon, 175
F.3d 930, 937 (11th Cir. 1999) (en banc). Section 3B1.2(b) of the Sentencing

Guidelines states: “Based on the defendant’s role in the offense, decrease the

offense level as follows . . . If the defendant was a minor participant in any

criminal activity, decrease by 2 levels.” U.S.S.G. § 3B1.2(b). “The proponent of

the downward adjustment – here the defendant – always bears the burden of

proving a mitigating role in the offense by a preponderance of the evidence.” De

Varon, 175 F.3d at 939. When determining a defendant’s role in the offense, a

district court must measure the defendant’s role in the relevant conduct for which



                                           2
he has been held accountable at sentencing, and it may also consider the

defendant’s role as compared to that of other participants in his relevant conduct.

Id. at 940, 944. Where the relevant conduct attributed to a defendant is identical to

his actual conduct, he cannot prove that he is entitled to a minor role adjustment

simply by pointing to some broader criminal scheme in which he was a minor

participant but for which he was not held accountable. Id. at 941. For drug

offenses, the amount of drugs imported is a material consideration in assessing a

defendant’s role in his relevant conduct. Id. at 943. In the extreme case, the

amount of drugs itself may be dispositive. Id.

      Vega was involved in a criminal conspiracy to traffic over 1,800 kilograms

of cocaine. This alone undermines his argument that he is entitled to a minor-role

reduction. See De Varon, 175 F.3d at 941. More importantly, Vega participated

in this offense by serving as the primary contact person for Lamberti Ledesma, the

chief organizer of the conspiracy; receiving and depositing funds in furtherance of

the conspiracy; obtaining the radios used by the D’Mary while transporting the

cocaine; taking and relaying messages in furtherance of the drug importation; and

providing radio frequencies used by the go-fast boats transporting the cocaine. The

fact that he may have been less culpable than some other co-conspirators does not

entitle Vega to a minor-role reduction. Id. at 944. In sum, the district court did not



                                           3
clearly err when it declined to grant Vega’s request for a minor-role reduction.

                                          II.

       We review a district court’s sentence for reasonableness under an abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 46, 128 S. Ct. 586, 594,

169 L. Ed. 2d 445 (2007). Our reasonableness review is deferential, and the party

challenging the sentence “bears the burden of establishing that the sentence is

unreasonable in the light of both the record and the factors in section 3553(a).”

United States v. Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006), citing United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

       A sentence is substantively unreasonable “if it does not achieve the purposes

of sentencing stated in § 3553(a).” United States v. Pugh, 515 F.3d 1179, 1191

(11th Cir. 2008) (quotation omitted). The analysis includes “examining the totality

of the circumstances, including an inquiry into whether the statutory factors in §

3553(a) support the sentence in question.”      United States v. Gonzalez, 550 F.3d
1319, 1324 (11th Cir. 2008), cert. denied, 129 S. Ct. 2848 (2009). The § 3553(a)

factors are:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; (2) the need to reflect the seriousness
       of the offense, to promote respect for the law, and to provide just
       punishment for the offense; (3) the need for deterrence; (4) the need to
       protect the public; (5) the need to provide the defendant with needed
       educational or vocational training or medical care; (6) the kinds of

                                           4
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Talley, 431 F.3d at 786, citing 18 U.S.C. § 3553(a).

      We may vacate a sentence if we are left “with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” Pugh, 515 F.3d at 1191

(quotation omitted). We will “ordinarily . . . expect a sentence within the

Guidelines range to be reasonable.” Talley, 431 F.3d at 788.

      We ordinarily expect sentences such as Vega’s – which was the lowest

sentence within advisory guideline range – to be reasonable. Talley, 431 F.3d at

788. Beyond arguing that the district court should have afforded additional weight

to certain personal circumstances, Vega provides no evidence that his sentence

within the Guidelines sentencing range is outside the range of reasonable sentences

from which the court could have selected.

      AFFIRMED.




                                           5